ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 13-043, concluding that JOAN OTHELIA PINNOCK of NEWARK, who was admitted to the bar of this State in 1997, should be reprimanded for violating RPC 1.3 (lack of diligence), RPC 1.4(b) (failure to communicate with client), RPC 1.5(b) (failure to provide client with a writing setting forth the basis or rate of the fee), and RPC 1.16(d) (failure to protect a client’s interest on termination of the representation);
And the Disciplinary Review Board having further concluded that respondent should return to her client monies paid to her for a filing fee;
And good cause appearing;
It is ORDERED that JOAN OTHELIA PINNOCK is hereby reprimanded; and it is further
ORDERED that respondent shall refund the sum of $545 to her client in the Chambers immigration matter; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.